The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Drawings
The drawings were received on 30 June 2020 are acceptable.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
            
Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.  The figures show the first or center section (14) and three (3) outer mound sections (38).  The Specification discloses the portable pitching mound (10) includes a plurality of mound sections (12). The mound can have any number of mound sections (12).  The application as filed has not shown or disclosed a concentric mound configuration.  Claim 1 is an open-ended claim meaning that there could be two or more mound sections.  In the event there is only two mound sections, .  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 8-10, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (9,474,954).
Claim 1, Lee et al discloses a portable pitching mound comprising: 
a first mound section (by way of example embodiment of figures 3A-3B; which includes center mound 505, right mound 502 and left mound 501) having at least one side wall (right sidewall 506; figures 4A-4C) having a receiving slot that extends outwardly and upwardly from an at least one side wall (flange 900; best seen in figures 4A, 16-18; also column 7 lines 1-26; the flanges 900 gradually angle upwards and as can be seen in figure 16 the flange angles upward and outward; column 11, lines 48-67 and column 12, lines 1-17; optional locking mechanism is provided which are shown in figures 17 and 18; locking channel 901 incorrectly identified as 902 in figure 17); and
a second mound section (any one of 505, 501 or 502) having at least one side wall with a lower edge, wherein the second mound section is connected to the first mound section by placing the lower edge of the second mound section in the receiving slot of the first mound section (locking mechanism 902 incorrectly referred to in the specification as 907 and in the drawings as 901 which 
Regarding the recitation of a receiving slot extending continuously around the at least one sidewall and an inner wall, the examiner considers Lee to disclose a continuous receiving slot in that it extends in an unbroken fashion over its entire length.  In any event, and in anticipation of the applicant attempting to amend the claim to require a continuous receiving slot extending along the entire length of the sidewall and inner wall, Lee teaches that the length and number of the receiving slot may be varied (column 7, lines 1-26, column 9, lines 20-37, column 11, lines 58-67 and column 12, lines 1-17).  Given the suggestion that the length of the slot may be varied and given the general knowledge that a greater slot length would predictably result in a greater connection surface area along the interface between sections, those of ordinary skill in the art desiring a more secure connection of sections would have considered the slot extension along the entire length of the sidewall and inner wall to be a matter of obvious design.
Claim 2, Lee et al shows the first mound section is a central section (505 as shown in 3B).
Claim 3, Lee et al shows the second mound section is a central section (600 as shown in figures 5A-5B).
Claim 4, Lee et al shows the first mound section (501 or 502; figure 3B) is an outer section having is a side section.
Claim 5, Lee et al shows the at least one side wall has a straight section and at least one angled section that angles outwardly from the pair of side walls (each section of the mound has an upper straight portion and a portion that slopes or angles downwardly (figure 1 best represents the straight and angle portions).
at an angle such that the receiving slot forms an opening that is larger than the lower edge of the second mound.  As noted in claim 6, Lee shows the size and number of the receiving slots may be varied.  In one embodiment, Lee shows the slot forms an opening of at least 2” and in another embodiment shows the slot to be about 2 3/8”.  
Additionally, Lee teaches the receiving slot gradually angles upward and outward.
Claim 8, Lee shows the receiving slot having an angle that causes the lower edge of the second mound section to slide down the receiving slot such that the first mound section and the second mound section are brought together. Note the rejection of claims 6 and 7.  The receiving slot can gradually angle upward and includes a slot that naturally allow the lower edge of the second mound section to slide down the receiving slot.  After all this is how this particular type of locking mechanism operates.
Claim 9, Lee et al discloses a portable pitching mound comprising: 
a first central mound section by way of example embodiment of figures 5A-5B; which includes center 600) having an outer edge, an inner wall, and a pair of side walls;
the first central mound section having a receiving slot (figure 6A and 6B) that extends outwardly and upwardly from the inner wall and the pair of side walls (flange 900; best seen in figures 4A, 16-18; also column 7 lines 1-26; the flanges 900 gradually angle upwards and as can be seen in figure 16 the flange angles upward and outward; column 11, lines 48-67 and column 12, lines 1-17; optional locking mechanism is provided which are shown in figures 17 and 18; locking channel 901 incorrectly identified as 902 in figure 17);
a second central mound section having an outer edge, an inner wall, and a pair of side walls; the second central mound section having a receiving slot that extends outwardly and upwardly from the pair of side walls;
wherein the first central mound section and the second central mound section are connected to one another by receipt of a lower edge of the inner wall of the second central mound section within the receiving slot of the inner wall of the first central mound section; 

wherein the first side section is connected to the first central mound section and the second central mound section by receipt of a lower edge of the inner wall and pair of side walls of the first side mound section within the receiving slots along one of the pair of side walls of the first central mound section and the second central mound section (flange 900; best seen in figures 4A, 16-18; also column 7 lines 1-26; the flanges 900 gradually angle upwards and as can be seen in figure 16 the flange angles upward and outward; column 11, lines 48-67 and column 12, lines 1-17; optional locking mechanism is provided which are shown in figures 17 and 18; locking channel 901 incorrectly identified as 902 in figure 17);
a second side section (102/103 or 603/604) having an outer edge, an inner wall, and a pair of side walls; and 
wherein the second side section is connected to the first central mound section and the second central mound second by receipt of a lower edge of the inner wall and pair of side walls of the second side mound section within the receiving slots along one of the pair of side walls of the first central mound section and the second central mound section (locking mechanism 902 incorrectly referred to in the specification as 907 and in the drawings as 901 which comprises a V, U, T or other mechanical protruding projection that fits within a corresponding locking channel 901).
Claim 10,  Regarding the recitation of a receiving slot extending continuously around the pair of sidewall and an inner walls, the examiner considers Lee to disclose a continuous receiving slot in that it extends in an unbroken fashion over its entire length.  In any event, and in anticipation of the applicant attempting to amend the claim to require a continuous receiving slot extending along the entire length of the sidewall and inner wall, Lee teaches that the length and number of the receiving slot may be varied (column 7, lines 1-26, column 9, lines 20-37, column 11, lines 58-67 and column 12, lines 1-17).  Given the suggestion that the length of the slot may be varied and given the general knowledge that a greater slot length would predictably result in a greater connection surface area along the interface between sections, those of ordinary skill in the art desiring a more secure connection of sections would have considered the slot extension along the entire length of the sidewall and inner wall to be a matter of obvious design.
Claim 12, Lee et al discloses a portable pitching mound comprising: 

the central mound section (600) having a receiving slot (figure 6A and 6B) that extends outwardly and upwardly from the pair of side walls flange 900; best seen in figures 4A, 16-18; also column 7 lines 1-26; the flanges 900 gradually angle upwards and as can be seen in figure 16 the flange angles upward and outward; column 11, lines 48-67 and column 12, lines 1-17; optional locking mechanism is provided which are shown in figures 17 and 18; locking channel 901 incorrectly identified as 902 in figure 17;
a first side section (by way of example embodiment of figures 5A-5B; which includes right mounds 101/104 or 601/602) having at least one side wall (right sidewall; figures 6C-6F) having a receiving slot that extends outwardly and upwardly from an at least one side wall (flange 900; best seen in figures 4A, 16-18; also column 7 lines 1-26; the flanges 900 gradually angle upwards and as can be seen in figure 16 the flange angles upward and outward; column 11, lines 48-67 and column 12, lines 1-17; optional locking mechanism is provided which are shown in figures 17 and 18; locking channel 901 incorrectly identified as 902 in figure 17); and
a second side section (102/103 or 603/604) having at least one side wall;
wherein the second side section is connected to the first side section by receipt of the lower edge of the inner wall of the at least one side wall of the second side section within the receiving slot along one of the pair of side walls of the central mound section (locking mechanism 902 incorrectly referred to in the specification as 907 and in the drawings as 901 which comprises a V, U, T or other mechanical protruding projection that fits within a corresponding locking channel 901).
Allowable Subject Matter
The indicated allowability of claims 9-12 are withdrawn in view of Lee et al ‘954.   Rejections based on Lee follow.
Claims 11 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 16 December 2020 have been fully considered but they are not persuasive.  A non final office action is being mailed out to applicant.  A further review and consideration of claims 9-12 shows that the claims are not allowable over the Lee reference.  The examiner regrets any inconvenience this may have caused applicant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITRA ARYANPOUR whose telephone number is (571)272-4405.  The examiner can normally be reached on Mon, Thur, Fri 10:00am to 6:00pm, Wed 10:00-4:00, Tue OFF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at






/MITRA ARYANPOUR/
Primary Examiner, Art Unit 3711



/ma/
30 March 2021